       Case 3:17-cv-00080-SMR-SBJ Document 82 Filed 11/05/18 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
                                        EASTERN DIVISION


        BUSINESS LEADERS IN CHRIST,
                                                                     Case No.: 3:17-cv-00080-SMR-SBJ
                          Plaintiff,

             v.                                                      DEFENDANTS’ RESISTANCE TO
                                                                     PLAINTIFF’S MOTION FOR
        THE UNIVERSITY OF IOWA, et al.,                              SUMMARY JUDGMENT

                          Defendants.




        COME NOW the Defendants, pursuant to Fed. R. Civ. P. 56 and Local Rule 7(e), and resist

Plaintiff’s Motion for Summary Judgment, and state to the court as follows:

        1.        A court should only grant a motion for summary judgment if “the movant shows that

there is no genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Celotex v. Caltrett, 477 U.S. 317, 321 (1986).

        2.        A dispute is “genuine” where the evidence presented could cause a reasonable jury to

return a verdict for either party. Othman v. City of Country Club Hills, 671 F.3d 672, 675 (8th Cir. 2012).

A fact is “material” if its resolution affects the outcome of the case. Id.

        3.        Here, Plaintiff has not demonstrated that “there is no genuine dispute as to any material

fact” in this case. See Fed. R. Civ. P. 56(a); Celotex v. Caltrett, 477 U.S. 317, 321 (1986). To the

contrary, Plaintiff’s briefing and voluminous Statement of Facts highlights the many material facts at

issue in each of its claims.




                                                       1
       Case 3:17-cv-00080-SMR-SBJ Document 82 Filed 11/05/18 Page 2 of 2



        WHEREFORE, Defendants respectfully request that the Court deny Plaintiff’s Motion for

Summary Judgment in its entirety.

                                                                  THOMAS J. MILLER
                                                                  Attorney General of Iowa

                                                                  /s/GEORGE A. CARROLL
                                                                  George A. Carroll
                                                                  Assistant Attorney General
                                                                  Hoover Building, Second Floor
                                                                  1305 East Walnut Street
                                                                  Des Moines, Iowa 50319
                                                                  PHONE: (515) 281-8583
                                                                  FAX: (515) 281-7219
                                                                  E-MAIL: George.carroll@ag.iowa.gov
                                                                  ATTORNEYS FOR DEFENDANTS
Original filed electronically.

Copy electronically served on all parties of record:

                                                                                PROOF OF SERVICE
                                                         The undersigned certifies that the foregoing instrument was served upon
                                                       each of the persons identified as receiving a copy by delivery in the
                                                       following manner on November 5, 2018:

                                                                U.S. Mail                        FAX
                                                                Hand Delivery                   Overnight Courier
                                                                Federal Express                  Other
                                                                ECF System Participant (Electronic Service)

                                                       Signature: /s/Betty Christensen




                                                       2
